Fourth Court of Appeals
                                              San Antonio, Texas
                                                  March 6, 2015

                                                No. 04-14-00564-CV

                        IN THE ESTATE OF WADE R. BEDELL, JR., Deceased,

                              From the Probate Court No 2, Bexar County, Texas
                                       Trial Court No. 2013-PC-0636
                                  Honorable Tom Rickhoff, Judge Presiding

                                                    ORDER
               The Appellant’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellant’s brief
      is this date GRANTED. Time is extended to April 13, 2015.

                                                                           PER CURIAM
      ATTESTED TO:         ____________________________
                           KEITH E. HOTTLE
                           CLERK OF COURT




cc:              John Wennermark                                  Robinson C. Ramsey
                 1924 N Main Ave.                                 Langley & Banack, Inc.
                 San Antonio, TX 78212-3942                       Trinity Plaza II Suite 900
                                                                  San Antonio, TX 78212-3141
                 James W. Carter, IV
                 Langley & Banack, Inc.
                 745 E. Mulberry, Suite 900
                 San Antonio, TX 78212